Order denying application for an inspection of the envelopes containing the void and blank ballots, and for an inspection of all the ballots cast, and for a recanvass of said ballots, and to direct the board of elections to place upon the voting machines to be used in the general election, to be held on November 8, 1938, the name of Max Schiffman, as the Republican nominee for Member of Assembly, second Assembly district, Kings county, affirmed. There is no proof of fraud. We have examined this record and we have also examined some of the records on file with the board of elections, which were referred to in the affidavit. We find that all the errors committed were clerical errors and do not affect the count. Lazansky, P. J., Hagarty, Johnston and Adel, JJ., concur; Clpse, J., dissents and votes to reverse and to grant the motion on the authority of Matter of Moritt v. Cohen (ante, p. 787); Matter of Kelly v. Cohen (ante, p. 787), and Matter of Devine v. Osmann (275 N. Y. 423).